Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Pub. 20180355181 and hereafter Yoon) in view of Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra).
	As per claim 1, Yoon teaches (in figure 7) a viewable liquid crystal display (LCD) apparatus exhibiting increased image contrast, the apparatus comprising from a viewing side: a color filter substrate layer (101); a patterned color filter layer (130, 140, and 150), the pattern comprising individual color filters (140); a guest-host in-cell polarizer alignment layer (111); an in-cell guest-host polarizer layer (120) having a transmission axis aligned along a first direction (see paragraphs 222 and 226-227); a first liquid crystal (LC) alignment layer (170); an LC layer (300); a second LC alignment layer (270); a first electrode layer (collection of pixel electrodes 260); a thin film transistor (TFT) substrate layer (201); and a backlight unit configured for illuminating the LCD apparatus and dyes used in the guest-host polarizer layer.  
Yoon does not specifically teach a first external linear polarizer layer having a transmission axis aligned along in a first direction a second external polarizer layer having a transmission axis aligned along a second direction perpendicular to the first direction or that the guest-host polarizer layer further comprises a first color guest-host polarizer layer having a dye component, a second guest-host polarizer layer having a dye component, and a third color guest-host polarizer layer having a dye component, and the first color guest-host polarizer layer, the second guest-host polarizer layer, and the third guest-host polarizer layer are aligned parallel to the first direction and parallel to the first external linear polarizer layer. 
However, Yoon teaches providing a lower polarizer so that the display performs an optical shutter function to display an image (paragraph 215) and a first dye component (composition comprising dye A-1 and dye A-2) which absorbs blue light (400nm-500nm) and green light (500nm-600nm) and transmits red light (600nm-700nm), a second dye component (composition comprising dye A-1 and dye A-3) which absorbs blue light (400nm-500nm) and red light (600nm-700nm) and transmits green light (500nm-600nm), and a third dye component (composition comprising dye A-2 and dye A-3) which absorbs green light (500nm-600nm) and red light (600nm-700nm) and transmits blue light (400nm-500nm) (see paragraphs 80 and 87). 
Additionally, Hekstra teaches (in figure 4a) providing a first external linear polarizer layer (POL2) having a transmission axis aligned along in a first direction (y-direction see paragraph 23) parallel to a transmission axis (see paragraph 35) of an in-cell guest-host polarizer layer (POL3 see paragraph 41) and a second external polarizer layer (POL1) having a transmission axis aligned along a second direction perpendicular to the first direction (x-direction see paragraph 23) and teaches (in figure 4b) splitting a guest-host polarizer into multiple portions (POL3R, POL3G, POL3B) which are aligned parallel to the first direction and parallel to the first external linear polarizer layer such that each portion only transmits light the same color as a corresponding and overlapping CF (R, G, B) (paragraph 42) in order to improve the color gamut (paragraph 43). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the first and second external linear polarizer layers from Hekstra in the device of Yoon and to split the in-cell guest host polarizer into multiple portions as suggested Hekstra. 
The motivation to include the first and second external liner polarizer layers would have been to form an optical shutter which allows an image to be displayed as taught by Yoon (see paragraph 215) while increasing the contrast ratio as taught by Hekstra (paragraph 37). The motivation to split the in-cell guest host polarizer in to multiple portions as suggested by Hekstra would have been to improve the color gamut as taught by Hekstra (paragraph 43). 
As per claim 3, Yoon teaches (in figure 7) that the first electrode layer (collection of pixel electrodes 260) comprises a first electrode (first pixel electrode 260) and a second electrode (an adjacent pixel electrode 260).
As per claim 4, Yoon teaches (in figure 7) a second electrode layer (160), wherein: the LC layer (300) disposed between the first electrode layer (collection of pixel electrodes 260) and the second electrode layer; or the first electrode layer is disposed between the LC layer and the second electrode layer.
As per claim 5, Yoon in view of Hekstra teaches that the in-cell guest-host polarizer layer (120 in Yoon as modified by Hekstra) is patterned with individual dye components (A-1, A-2, and A-3 see paragraph 87 in Yoon), the dye components aligned with the color filters (140 in Yoon corresponding to CF in Hekstra) of the patterned color filter layer (A-1 and A-2 aligned with the red color filter, A-1 and A-3 aligned with the green color filter, A-2 and A-3 aligned with the blue color filter as discussed in the rejection of claim 1 above).
As per claim 6, Yoon in view of Hekstra teaches that an individual dye component (one of A-1, A-2, and A-3 from Yoon) aligns across two or more color filters (each of A-1, A-2, and A-3 is aligned with two of the three color filters).
As per claim 7, Yoon in view of Hekstra teaches that the in-cell guest-host polarizer layer (120 in Yoon as modified by Hekstra) comprises: a material having multiple guest reactive groups and multiple host reactive groups, or a material having a plurality of guest molecules (A-1, A-2, and A-3).
As per claim 8, Yoon in view of Hekstra teaches that the in-cell guest-host polarizer (120 in Yoon as modified by Hekstra) comprises the plurality of guest molecules (A-1, A-2, and A-3) and each of the plurality of guest molecules is individually configured to absorb polarized light in a plurality of wavelengths (see paragraph 88).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Pub. 20180355181 and hereafter Yoon) and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20190153319 and hereafter Kim).
As per claim 2, Yoon does not specifically teach that the first LC alignment layer is configured for a baking process temperature of below 180°C.
	However, Kim teaches forming alignment layers (501 and 601) at a temperature of 180 degrees C or less in order to prevent damage to other components formed before the alignment layers. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment layers in Yoon in the manner suggested by Kim. 
	The motivation would have been to prevent damage to other components of the display. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Pub. 20180355181 and hereafter Yoon) and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra) as applied to claim 1 above and in further view of Okuyama et al. (US Pub. 20170285420 and hereafter Okuyama).
As per claim 9, Yoon does not teach an in-cell retarder layer or an out-cell retarder layer configured to negate off-axis birefringence from the in-cell guest-host polarizer layer.
However, Okuyama teaches (in figure 15) providing retarder layers (4 and 5) configured to negate off-axis birefringence from guest host polarizer layers (1 and 2) (see paragraph 86). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a retarder layer configured to negate off-axis birefringence from the in-cell guest-host polarizer layer as suggested by Okuyama. 
The motivation would have been to enhance transmittance and display quality as taught by Okuyama (paragraph 86). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Pub. 20180355181 and hereafter Yoon) and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra) as applied to claim 1 above and in further view of Sakai et al. (US Pub. 20120200811 and hereafter Sakai).
As per claim 10, Yoon does not teach an out-cell quarter wave plate retarder having an optical axis arranged at an azimuth angle of +45° and an in-cell quarter wave plate retarder having an optical axis arranged at an azimuth angle of -45°, wherein the retardation and dispersion of the out-cell quarter wave plate retarder and the in-cell quarter wave plate retarder are substantially the same.
However, Sakai teaches (in figure 1) providing a lower quarter wave plate (120) above a first linear polarizer (110) formed below a liquid crystal layer (130) and an upper quarter wave plate (140) below a second linear polarizer (150) formed above the liquid crystal layer such that the lower quarter wave plate has an optical axis (slow axis) arranged at an azimuth angle of +45°  and the upper quarter wave plate has an optical axis (slow axis) arranged at an azimuth angle of -45° (see paragraph 44) and wherein the retardation (λ/4) of the quarter wave plates are substantially the same in order to prevent loss of transmittance (see paragraphs 6 and 7). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the quarter wave plates from Sakai on the second external polarizer layer and the in-cell guest-host polarizer layer in Yoon in order to prevent loss of transmittance. 
As such Yoon in view of Hekstra and Sakai teaches the claimed invention except for the dispersion of the out-cell quarter wave plate retarder and the in-cell quarter wave plate retarder are substantially the same.
However, It would have been obvious to one of ordinary skill in the art at the time of filing to form the quarter wave-plates out of the same material since a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Claims 11 and 14-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pub. 20120038858 and hereafter Ichihashi) in view of Lim et al. (KR20160129350 with reference made to provided machine translation and hereafter Lim), Yoon et al. (US Pub. 20180355181 and hereafter Yoon), and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra).
As per claim 11, Ichihashi teaches (in figure 1) a viewable liquid crystal display (LCD) apparatus exhibiting increased contrast, the apparatus comprising from a viewing side: a first external polarizer (10a) having a transmission axis (axis perpendicular to absorption axis 11a) arranged in a first direction (into the page); a color filter substrate (1a); a patterned color filter layer (5), the pattern comprising individual color filters; an in-cell guest-host polarizer alignment layer (polyimide alignment film see paragraph 134); an in-cell guest-host polarizer layer (3 see paragraph 39) having a transmission axis aligned along the first direction (axis perpendicular to absorption axis 4); a liquid crystal (LC) layer (2); an LC alignment layer (polyimide film on the comb shaped electrode see paragraph 137); a first electrode layer (comb shaped electrode see paragraph 137); a thin film transistor (TFT) substrate layer (1b); a second external polarizer layer (10b) having a transmission axis arranged in a second direction perpendicular to the first direction (axis perpendicular to absorption axis 11b); and a backlight unit (backlight see paragraph 207) wherein the alignment layer aligns the LC layer.
Ichihashi does not teach that the in-cell guest-host polarizer layer is configured to align the LC layer wherein the in-cell guest-host polarizer layer and the alignment layer together align the LC layer or that the guest-host polarizer layer further comprises a first color guest-host polarizer layer having a dye component, a second guest-host polarizer layer having a dye component, and a third color guest-host polarizer layer having a dye component, and the first color guest-host polarizer layer, the second guest-host polarizer layer, and the third guest-host polarizer layer are aligned parallel to the first direction and parallel to the first external linear polarizer layer..
However, Lim teaches forming the liquid crystal layer (500) to directly contact an in-cell guest-host polarizer layer (600) in order to align the liquid crystal layer without an additional alignment layer (see page 3 paragraph 8 of the provided translation). 
Yoon teaches dye components for a guest host in cell polarizer including a first dye component (composition comprising dye A-1 and dye A-2) which absorbs blue light (400nm-500nm) and green light (500nm-600nm) and transmits red light (600nm-700nm), a second dye component (composition comprising dye A-1 and dye A-3) which absorbs blue light (400nm-500nm) and red light (600nm-700nm) and transmits green light (500nm-600nm), and a third dye component (composition comprising dye A-2 and dye A-3) which absorbs green light (500nm-600nm) and red light (600nm-700nm) and transmits blue light (400nm-500nm) (see paragraphs 80 and 87) which result in a polarizing layer having improved polarization degree and durability (paragraph 85). 
Hekstra (in figure 4b) splitting a guest-host polarizer into multiple portions (POL3R, POL3G, POL3B) which are aligned parallel to the first direction (y-direction see paragraph 23) and parallel to a first external linear polarizer layer (POL2) such that each portion only transmits light the same color as a corresponding and overlapping CF (R, G, B) (paragraph 42) in order to improve the color gamut (paragraph 43). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Ichihashi so that the in-cell guest-host polarizer layer and therefore the in-cell guest-host polarizer layer aligns the LC layer as suggested by Lim and to split the in-cell guest host polarizer into multiple portions as suggested Hekstra such that each portion comprises a corresponding dye component taught by Yoon. 
The motivation would have been to reduce the number of layers required and to prevent driving reliability problems as taught by Lim (page 3 paragraph 8). The motivation to split the in-cell guest host polarizer in to multiple portions as suggested by Hekstra would have been to improve the color gamut as taught by Hekstra (paragraph 43). The motivation to use the dyes taught by Yoon would have been to improve the polarization degree and durability of the polarizer as taught by Yoon (paragraph 85).
As per claim 14, Ichihashi in view of Yoon and Hekstra teaches that the in-cell guest-host polarizer layer (3 in Ichihashi as modified by Yoon and Hekstra) is patterned with individual dye components (A-1, A-2, and A-3 see paragraph 87 in Yoon), the dye components aligned with the color filters of the patterned color filter layer  (A-1 and A-2 aligned with the red color filter, A-1 and A-3 aligned with the green color filter, A-2 and A-3 aligned with the blue color filter as discussed in the rejection of claim 11 above).
As per claim 15, Ichihashi in view of Yoon and Hekstra teaches that an individual dye component (one of A-1, A-2, and A-3 from Yoon) aligns across two or more color filters (each of A-1, A-2, and A-3 is aligned with two of the three color filters).
As per claim 16, Ichihashi teaches (in figure 1) that the in-cell guest-host polarizer layer (3) comprises a material having guest reactive groups and host reactive groups (see paragraph 39).
As per claim 17, Ichihashi in view of Yoon and Hekstra teaches that the in-cell guest-host polarizer layer (3) comprises a material having a plurality of guest molecules (A-1, A-2, and A-3 from Yoon).
As per claim 18, Ichihashi in view of Yoon and Hekstra teaches that each of the plurality of guest molecules (A-1, A-2, and A-3 from Yoon) is individually configured to absorb polarized light in a plurality of wavelengths (see paragraph 88 in Yoon). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pub. 20120038858 and hereafter Ichihashi), Lim et al. (KR20160129350 with reference made to provided machine translation and hereafter Lim), Yoon et al. (US Pub. 20180355181 and hereafter Yoon), and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra) as applied to claim 11 above and in further view of Akai et al. (US Pub. 20110205477 and hereafter Akai).
As per claim 12, Ichihashi does not specifically teach that the first electrode layer comprises a first electrode and a second electrode.
However, Akai teaches (in figures 2-3) forming a first electrode layer (28 and 31) to comprise a first electrode (28) and a second electrode (31) in order to provide a wide view angle and improved image contrast (paragraph 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Ichihashi with the electrodes taught by Akai. 
The motivation would have been to increase viewing angle and contrast. 
As per claim 13, Ichihashi does not specifically teach that a second electrode layer, wherein: the LC layer disposed between the first electrode layer and the second electrode layer; or the first electrode layer is disposed between the LC layer and the second electrode layer.
However, Akai teaches (in figures 2-3) forming a first electrode layer (31) and a second electrode layer (28) wherein the first electrode layer is disposed between the LC layer (LC) and the second electrode layer in order to provide a wide view angle and improved image contrast (paragraph 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Ichihashi with the electrodes taught by Akai. 
The motivation would have been to increase viewing angle and contrast. 
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pub. 20120038858 and hereafter Ichihashi), Lim et al. (KR20160129350 with reference made to provided machine translation and hereafter Lim), Yoon et al. (US Pub. 20180355181 and hereafter Yoon), and Hekstra et al. (US Pub. 20090167995 and hereafter Hekstra) as applied to claim 11 above and in further view of Yonemura et al. (US Pub. 20140160401 and hereafter Yonemura).
As per claim 19, Ichihashi does not specifically teach a retarder layer chosen from the list consisting of a biaxial retarder, a positive A-plate retarder, a negative A-plate retarder, a positive C-plate retarder, and a negative C-plate retarder.
However, Yonemura teaches (in figure 8) providing a biaxial retarder (304) below a liquid crystal layer (LC) in order to improve viewing angle characteristics (see paragraph 113). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the biaxial retarder from Yonemura in the device of Ichihashi in order to improve viewing angle characteristics. 
As per claim 20, Ichihashi in view of Yonemura teaches that an axis of said biaxial retarder (305 from Yonemura) is arranged either parallel or perpendicular to the transmission axis of the guest-host polarizer layer (see paragraph 113 in Yonemura). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871